DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note to Applicant:
	The current application is a CIP, which claims priority to US Patent No. 16/518751 filed on 07/22/2019, which claims priority to US Provisional Application No. 62/701,922 filed on 07/23/2018. However, since independent claims 14 and 21 in the current application, each include subject matter that was not described previously in US Patent No. 16/518751 or US Provisional Application No. 62/701,922, the effective filing date of claims 14-21 is the filing date of the current application, which is 11/18/2020. 

Election/Restrictions
Applicant's election with traverse of Species VIII (corresponding to Figs. 6J-6M), Primary Subspecies (B) and Secondary Subspecies (a) in the reply filed on 08/29/2022 is acknowledged.  The traversal is on the ground(s) that it is unnecessary to separate Species VIII from Species IX (Figs. 6N-6P) for both having base members, triangular lever arms, actuators and gas springs. Applicant’s traversal with respect to Species VIII and IX is found persuasive. As such, the restriction between these two species has been withdrawn and the embodiments shown in Figs. 6J-6P have been combined into one Species. However, the requirement between the rest of the Species still deemed proper and is therefore made FINAL. Claims 1-13 have been canceled. Claims 14-21 have been examined as set forth below for corresponding to the embodiments of Figs. 6J-6P, Figs. 21D-21E and Figs. 22A-22B.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mei et al. (CN107050775 A).
Regarding claim 14, Mei discloses a climbing wall comprising: a climbing surface (as shown below) that is configured to selectively move forward through a forward range of motion and backward through a backward range of motion (abstract, pg. 4 fifth paragraph, pg. 8 second and third paragraphs of the translation), wherein the climbing surface comprises multiple climbing hold couplers (groove/T slot of plates 8, Fig. 5) that are each configured to hold a climbing hold (9) on a front side of the climbing surface (Figs. 1 and 5); a first support (i.e. cross member of 2), wherein the climbing surface is pivotally coupled (at 3) to the first support (Figs. 1-2, pg. 3 fifth paragraph of the translation, please note that support/frame (2) is comprised of multiple parts, each of which can be considered a support. For instance, the climbing surface is pivotally coupled (at 3) to a cross member of the support (2). Such cross member is considered a (first) support, please note that various components of the apparatus of Mei are either directly or indirectly coupled to one another); a lever arm (6) having a first portion that is pivotally coupled at a first coupling (as shown below) to a second support (i.e. right and/or left angled members of 2, Figs. 1-3 and 10, please note that various components of the apparatus of Mei are either directly or indirectly coupled to one another); a lever arm coupler (7) having a first part that is coupled to a second portion of the lever arm (6) at a second coupling (as shown below) and having a second part that is coupled to the climbing surface at a third coupling (as shown below); and an actuator (5) having a first section that is coupled to a third support (i.e. left angled member of 2, as can be seen in Figs. 1-3 and below, a first/back section of actuator (5) is coupled to the third support) and a second section that is coupled to the lever arm at a fourth coupling (34 and 35, Figs. 1-3 and 10, please note that various components of the apparatus of Mei are either directly or indirectly coupled to one another) such that as the climbing surface moves through the forward range of motion, a weight of the climbing surface rests on the actuator (Figs. 1-2 and 10, pg. 8 second and third paragraphs of the translation).

[AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: textbox (Third coupling
(portion within the circles))][AltContent: textbox (Second coupling
(portion within the circles))][AltContent: oval]
    PNG
    media_image1.png
    400
    487
    media_image1.png
    Greyscale

[AltContent: textbox (Climbing surface 
(portion within the dotted lines))][AltContent: oval][AltContent: arrow][AltContent: textbox (Actuator (5) is coupled to a third support)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First coupling
(portion within the circles))][AltContent: oval][AltContent: arrow][AltContent: rect]
    PNG
    media_image2.png
    491
    514
    media_image2.png
    Greyscale

Regarding claim 15, Mei discloses wherein the first support and the second support comprise one single support (2, Figs. 1-2).  
Claims 14, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sudeith et al. (US 10,918,925 B2) (First embodiment).
Regarding claim 14, Sudeith (first embodiment) discloses a climbing wall (10) comprising: a climbing surface (13) that is configured to selectively move forward through a forward range of motion and backward through a backward range of motion (Figs. 1-8), wherein the climbing surface comprises multiple climbing hold couplers (i.e. holes) that are each configured to hold a climbing hold (12) on a front side of the climbing surface (Figs. 1-2); a first support (21/21a), wherein the climbing surface (13) is pivotally coupled to the first support (Figs. 3-8); a lever arm (24) having a first portion (at 24a) that is pivotally coupled at a first coupling (col. 8 lines 37-44) to a second support (28, Figs. 3-8 and as shown below); a lever arm coupler (25) having a first part (at 25b) that is coupled to a second portion (24b) of the lever arm (24) at a second coupling (at 26/27/29, and as shown below) and having a second part (25a) that is coupled to the climbing surface at a third coupling (Figs. 3-8 and as shown below, col. 9 lines 1-2); and an actuator (23) having a first section that is coupled to a third support (crossbar 33 on the lever arm coupler 25, see Fig. 7) and a second section that is coupled (indirectly via 34) to the lever arm (24) at a fourth coupling (as shown below) such that as the climbing surface moves through the forward range of motion, a weight of the climbing surface rests on the actuator (Figs. 3-8, col. 12 lines 25-31).  
[AltContent: textbox (Non-linear/triangular configuration shown by the dashed lines)][AltContent: oval][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Second section of the actuator)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Fourth coupling)][AltContent: textbox (Second coupling)][AltContent: textbox (First coupling)][AltContent: textbox (Third coupling)]
    PNG
    media_image3.png
    465
    479
    media_image3.png
    Greyscale


Regarding claim 16, Sudeith discloses wherein the fourth coupling is disposed behind the climbing surface (Figs. 3-8, also see Fig. 6 above).  
Regarding claim 17, Sudeith discloses wherein the first coupling, the second coupling, and the fourth coupling are disposed in a non-linear configuration (Figs. 3-8, also see Fig. 6 above).  
Regarding claim 18, Sudeith discloses wherein the first coupling, the second coupling, and the fourth coupling are disposed in a triangular configuration (Figs. 3-8, also see Fig. 6 above).  
Regarding claim 20, Sudeith discloses wherein the actuator is configured to dynamically modify an angle of the climbing surface as a climber is on the climbing surface (Figs. 3-8, col. 16 lines 14-43).



Claim 14 is also rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sudeith et al. (US 10,918,925 B2) (Second embodiment).
Regarding claim 14, Sudeith (second embodiment) discloses a climbing wall (10) comprising: a climbing surface (13) that is configured to selectively move forward through a forward range of motion and backward through a backward range of motion (Figs. 1-8 and 11), wherein the climbing surface comprises multiple climbing hold couplers (i.e. holes) that are each configured to hold a climbing hold (12) on a front side of the climbing surface (Figs. 1-2); a first support (21a), wherein the climbing surface (13) is pivotally coupled to the first support (Figs. 1 and 11); a lever arm (24) having a first portion (at 24a) that is pivotally coupled at a first coupling (col. 8 lines 37-44) to a second support (28, Figs. 1 and 11); a lever arm coupler (25) having a first part (at 25b) that is coupled to a second portion (24b) of the lever arm (24) at a second coupling (at 26/27/29) and having a second part (25a) that is coupled to the climbing surface at a third coupling (Figs. 1 and 11, col. 9 lines 1-2); and an actuator (23) having a first section that is coupled to a third support (21b) and a second section that is coupled to the lever arm (24) at a fourth coupling (as shown below, (please note that all the components of the climbing wall of Sudeith are coupled to each other either directly or indirectly)) such that as the climbing surface moves through the forward range of motion, a weight of the climbing surface rests on the actuator (Figs. 1 and 11, col. 12 lines 25-31).  
[AltContent: oval][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval][AltContent: textbox (Second coupling 
(within the circle))][AltContent: oval][AltContent: textbox (Third coupling 
(within the circle))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval][AltContent: textbox (Fist coupling 
(within the circle))][AltContent: textbox (Fourth coupling 
(within the circle))][AltContent: textbox (Fourth coupling
(within the circle)
 )][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval]
    PNG
    media_image4.png
    703
    542
    media_image4.png
    Greyscale
       
    PNG
    media_image5.png
    713
    400
    media_image5.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sudeith (US 10,918,925 B2) (Second embodiment).
Regarding claim 19, Sudeith teaches that the actuator (23) may be pneumatic linear actuator (Figs. 1 and 11, col. 12 line 28-29) and that one or more actuators may be used (col. 12 lines 35-36). Please note that the pneumatic linear actuators can also be considered gas springs. Although Sudeith does not specifically teach a first gas spring and a second gas spring that are coupled to and extend between the third support and the lever arm, with the first gas spring and the second gas spring each being disposed on an opposite side of the actuator, it would have been obvious to a person of ordinary skill in the art to modify the second embodiment of Sudeith shown in Figs. 1 and 11, to include more pneumatic actuators/gas springs, in addition to the actuator (23) shown in those figures, that are coupled to and extend between the third support (21b) and the lever arm and are disposed on opposite sides of the actuator shown, in order to stabilize the wall by reducing (and/or distribute) the amount of torque placed on the wall when a user climber to the upper corners of the wall (see col. 12 lines 47-50).  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sudeith (US 10,918,925 B2) in view of Ratner et al. (US 2018/0272214 A1).
Regarding claim 21, Sudeith teaches a climbing wall comprising: a base member (21); a climbing surface (13) that is pivotally connected to the base member such that the climbing surface is configured to selectively move through a forward range of motion and a backward range of motion, wherein the climbing surface comprises multiple climbing hold couplers (i.e. holes) such that a front surface of the climbing surface is configured to hold multiple climbing holds (12, Figs. 1-2); and a plurality of light sources (LEDs) that run in proximity to the multiple climbing hold couplers, wherein some of the plurality of light sources are configured to light up to identify individual climbing holds while other light sources are not lit up (col. 21 lines 1-21).
Sudeith is silent about the plurality of light sources being part of an addressable light strip.
Regarding claim 21, Ratner teaches an apparatus (10)/mat (11) comprising an addressable light strip (Figs. 3, 13A-13C), wherein the addressable light strip comprises a plurality of light sources that are configured to selectively light up (Figs. 13A-13C, ¶ [0014], ¶ [0040], ¶ [0056]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sudeith’s invention with an addressable light strip to include the plurality of light sources as taught by Ratner in order to provide easily controllable and more durable lights and accommodate various complex climbing routes.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SHILA JALALZADEH ABYANEH/Examiner, Art Unit 3784